Citation Nr: 0024264	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1959 to June 
1962 and from July 1963 to June 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that the appellant had not submitted new and material 
evidence.

The Board notes that in a June 1997 rating decision, the RO 
denied service connection for ulcer disease.  The appellant 
filed a notice of disagreement, and a statement of the case 
was issued.  In a VA Form 9, Appeal to the Board of Veterans' 
Appeals, which was received in October 1997, the appellant 
withdrew his claim for service connection for ulcer disease.  
Thus, that claim is not on appeal and will not be discussed 
in the decision.


FINDINGS OF FACT

1.  Entitlement to service connection for low back disorder 
was denied by the Board in October 1983.

2.  In a November 1986 rating decision, the RO determined 
that the appellant had not submitted new and material 
evidence to reopen the claim for entitlement to service 
connection for low back disorder.  The appellant was informed 
of the decision and of his appellate rights by a December 1, 
1986, letter.  He did not appeal the decision.

3.  Evidence associated with the claims file since the 
November 1986 rating decision, which denied reopening the 
claim for service connection for low back disorder, is 
cumulative and redundant.


CONCLUSIONS OF LAW

1.  The October 1983 Board decision, which denied entitlement 
to service connection for low back disorder, is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999). 

2  The November 1986 rating decision by the RO, which 
determined that the appellant had not submitted new and 
material evidence to reopen the claim for entitlement to 
service connection for low back disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1999).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for low back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for low back disorder was denied by the 
Board in an October 1983 decision.  The evidence of record at 
that time were service medical records, VA medical records, 
private medical records, and the appellant's application for 
benefits.

Service medical records reveal that in September 1961, the 
appellant strained his back while unloading ammunition.  The 
appellant reported shortness of breath.  The examiner stated 
that the appellant had intercostal muscle pain on the right 
at T6-T7.  In May 1962, July 1963, and July 1968, reports of 
medical examination, the examiner stated in each examination 
that clinical evaluation of the spine and other 
musculoskeletal system was normal.  In a report of medical 
history completed by the appellant in July 1968, he denied 
back trouble of any kind.  A February 1969 x-ray of the 
lumbosacral spine revealed "a little loss of the normal 
lumbar lordosis" and a transitional S1 vertebra.  In a March 
1969 report of medical examination, clinical evaluation of 
the spine and other musculoskeletal system was normal.  

The appellant underwent a VA examination in October 1961.  
The appellant reported that his low back hurt when he would 
lie down on something hard or if he had to bend a little.  He 
stated that he could bend over all the way without trouble, 
but that his back was sore and stiff in the morning.  Upon 
physical examination, the VA examiner stated that there was 
no paravertebral muscle spasm and no tenderness.  There was 
normal curvature.  Flexion was 90 degrees, extension was 
25 degrees, lateral bending was 40 degrees, and rotation was 
40 degrees.  The VA examiner stated that the appellant could 
walk on his heels and toes, squat, and duck walk.  Deep 
tendon reflexes were 3+ in the knees and ankles.  Sensation 
was intact.  Straight leg raising was negative bilaterally.  
X-rays taken at that time revealed mild narrowing of L5-S1.  
The VA examiner entered a diagnosis of history of low back 
pain with no positive findings.

In a June 1982 private medical record, a diagnosis of acute 
muscle strain was entered.  The appellant reported having 
felt back pain while working when he bent over and picked up 
a box.

The appellant underwent a VA examination in November 1982.  
The appellant reported that he had two episodes of acute low 
back pain while he was in service.  He stated that the first 
one occurred in 1961, when he was unloading ammunition.  He 
stated that he was treated with physical therapy.  The 
appellant stated that the second incident occurred in 1963, 
when he was moving a 55-gallon drum of oil.  He stated that 
the pain in his low back was now constant.  The VA examiner 
noted that the appellant described low back pain with bending 
only and not with lifting and that x-rays taken of the 
lumbosacral spine in 1981 revealed mild narrowing of L5-S1.  
The VA examiner stated that although the appellant pointed to 
the location of his low back pain, there was no spinal 
tenderness to punch and no paravertebral muscle spasm or 
tenderness.  The VA examiner stated that the appellant had 
full range of motion of the lumbosacral spine and only 
complained of mild pain with flexion.  Straight leg raising 
was negative, and neurological evaluation was normal.  X-rays 
revealed narrowing of L5-S1 and transitional lumbar 
vertebrae.  The VA examiner entered a diagnosis of chronic 
lumbosacral strain, symptomatic by history.  

In a March 1983 letter, Dr. Warren G. Low stated that the 
appellant's job activities were stressful to the appellant's 
back and that the appellant might have to undergo surgery to 
correct the degenerative disc disease.

In the October 1983 decision, the Board stated the following:

The veteran's complaints of back 
discomfort early in service clearly 
related to the upper back and more 
important, no chronic back disorder was 
identified at that time or at any other 
time during service.  We note in this 
connection that the transitional vertebra 
represents a developmental disorder and 
not an acquired disability for which 
compensation benefits may be payable.  
The November 1982 diagnosis of chronic 
lumbosacral strain was clearly based on 
information provided by the veteran.  
Moreover, the documented clinical 
findings of back trouble do not begin 
until many years after separation.  This 
is especially true with respect to the 
degenerative disc disease which was not 
identified until many years after 
discharge.  We perceive no data in this 
record by which we could associate any 
arthritic manifestations with the 
veteran's periods of active duty.

In essence, although the appellant had brought forth evidence 
of an inservice back injury and current back problems, to 
include a diagnosis of degenerative disc disease, he had not 
brought forth competent evidence of a nexus between the 
current back problems and service.  Thus, at that time, the 
appellant had not brought forth evidence of a well-grounded 
claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (a well-grounded 
claim for service connection generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence).  That decision is final  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

The appellant filed a petition to reopen the claim for 
service connection for low back disorder in August 1984.  The 
additional records associated with the claims file were 
private medical records, which revealed current back problems 
as a result of a January 1984 incident at work.  
Additionally, in an October 1986 letter from Dr. James B. 
Talmage, he stated that he had seen the appellant in early 
September with a resolving acute back strain injury, which 
had been incurred at work, and that he had seen the appellant 
later that same month, at which time, he had "completely 
recovered from his back strain injury."  In the November 
1986 rating decision, the RO denied reopening the claim for 
service connection for low back disorder.  The appellant was 
notified in a December 1, 1986, letter of the rating 
decision, and was informed of his appellate rights.  He did 
not appeal that decision, and it is final.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1986 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge, supra.  First, VA must determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Id.

Evidence submitted since the last final denial includes 
copies of service medical records, VA medical records and 
private medical records (some which were of record at the 
time of the November 1986 rating decision), which show 
continuing back problems, VA medical records, which show 
continuing back problems, and numerous statements from the 
appellant in support of his claim.  The appellant believes 
that his current back problems are a result of the inservice 
injuries he sustained.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As to the VA medical records and private medical records 
which do not relate to the appellant's petition to reopen the 
claim for service connection for low back disorder, such are 
not relevant and cannot constitute not new and material 
evidence.  See 38 C.F.R. § 3.156(a).

As to copies of service medical records and some of the 
private medical records, such were of record at the time of 
the November 1986 rating decision and cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  

Additionally, the Board finds that the appellant's allegation 
that his current back problems are related to service are 
simply cumulative of evidence which was previously of record.  
See id.; see also Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  The appellant had asserted at the time of the 
October 1983 Board decision and the November 1986 rating 
decision that he had developed a low back disorder from 
injuries he sustained in service.  Such assertion now cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a); Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").

The veteran submitted a copy of an injury report dated in 
July 1975.  This was not of record at the time of the 
previous decisions and is the earliest post service record of 
a back injury.  However, it shows that the veteran's back was 
injured at work in July 1975.  There was no mention of a pre-
existing back disorder, nor did the report link the injury to 
disease or injury in service.  This is evidence of a post 
service back injury.  As such, it is evidence against the 
claim.  It is not so significant that it must be considered 
to decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

The Board is also aware that in a November 1982 private 
medical record, Dr. Low stated that the appellant reported a 
22-year history of back problems and that his back problems 
"began approximately in 1960."  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, as is the case 
here, cannot enjoy the presumption of truthfulness as to the 
determination of whether evidence is new and material for 
purposes of reopening a claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Dr. Low did not subsequently attribute the 
diagnosis of low back disorder to the injuries the appellant 
reported he sustained in service.

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for low back 
disorder nor whether VA has fulfilled its duty to assist.  
See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the February 1996 
statement of the case, which provided the provisions of 
38 C.F.R. § 3.156, the regulation pertaining to new and 
material evidence.  Additionally, that statement of the case 
informed the appellant that the evidence did not show a 
relationship between the current back problems and service, 
which is the same basis upon which the Board has denied the 
claim.  In this respect, it is not shown that the appellant 
has put VA on notice of the existence of any other specific, 
particular piece of evidence that, if submitted, could reopen 
his claim on the basis of new and material evidence.  Thus, 
no additional development action is warranted as to either 
petition to reopen.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board notes that the appellant informed VA that he was 
receiving Social Security Administration disability benefits.  
The RO attempted to obtain those records and was informed by 
Social Security Administration that the appellant's 
disability file had been lost.

Finally, the Board is aware that the appellant's 
representative has requested that if the Board concludes that 
the appellant's claims are not well grounded, the Board must 
ensure that the RO has complied with the provisions of the 
M21-1 which require full development of all claims prior to 
the well-grounded determination.  However, here, the Board 
has not made a determination as to whether the appellant's 
claim is well grounded.  Regardless, in Morton v. West, 
12 Vet. App. 477, 485, the Court held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. § 5107 and thus the provisions of the M21-1 were 
void.


ORDER

The petition to reopen the claim for service connection for 
low back disorder is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

